Dissenting Opinion by
Mr. Justice Roberts:
In my view, the telling point in this case is that when a school district (School District of Hanover Township) joins with, or becomes incorporated into another (Bethlehem City Area), it necessarily assumes, with the remaining electors of the school district, the obligations of the new union district.
It is clearly, statutorily mandated that: “Whenever any two or more school districts shall be consolidated into a union school district, as herein provided, all *466debts and liabilities of the several districts shall become debts of the union school district . . ,”.1 As I view it, this statute applies where, as here, the indebtedness was approved on May 21, 1963, and the district became incorporated into the new union district on July 1, 1963.
On March 25, 1963, the Bethlehem City Area School District adopted by proper action a resolution to increase its debt, subject to electoral approval. On May 21, 1963, the electors of that district, at a regular primary election, approved the creation of the increased debt. At that election, too, the electors of that district, as well as the electors of the Hanover School District, voted to enlarge the district and to include Hanover. On July 1, 1963, Hanover became incorporated into the Bethlehem City Area School District. On September 16, 1963, the board of the union district (then including the former Hanover District) advertised for sale of the bonds authorized by the electoral vote on May 21, 1963. About a month later, appellants taxpayers filed this action in equity to restrain the sale and issuance of the bonds.
I agree with the trial court’s holding that the validity of the May 21 election and of the indebtedness thereby created may only be contested in accordance with the provisions of the Municipal Borrowing Law2 by proceeding in the court of quarter sessions within 60 days from the date of the May 21 election.
“The 60 day period expired on July 20, 1963. The electors of the School District of Hanover Township knew on May 21, 1963, after the votes were counted, their district would be incorporated into the Union [Bethlehem City Area] District on July 1, 1963. Since we cannot assume these electors existed in a news *467vacuum, they may safely be presumed to have known of the results of the election increasing the indebtedness in the Union District into which they were to be incorporated. They were, therefore, ‘interested parties)’ as that term is used in subsection (g) in section 205 of the Municipal Borrowing Law above quoted. In any event, they were ‘interested part (ies)’ on July 1, 1963, when the School District of Hanover Township became incorporated into the Union School District and they had twenty days thereafter within which to proceed under . . . [§205 (g)] of the Municipal Borrowing Law.
“While equity would have jurisdiction if the directors of defendant performed acts transcending the legal limits of their powers, or the limits of their legal discretion (18 P.L.E. 448, and cases cited), no such allegations are here made and plaintiffs are relegated to the statutory remedy provided in the Municipal Borrowing Law.”3 Because plaintiffs failed to follow their statutory remedy in this case, they should not be allowed to circumvent the statute by prevailing in this equity action.
The court below, in my judgment, adequately and correctly dealt with the applicable provisions of the School Code and the Municipal Borrowing Law, as well as the awareness of appellants of the results of the election of May 21, their standing as interested parties, the legal and statutory remedies available and the absence of any ground for equitable intervention.
The majority opinion, after discussing its impression of the questions presented by the litigants, proceeds to analyze the theory of the lower court’s determination, offers its suggestion as to what it regards as the basic question, and then concludes: “Neither defendant nor the lower court has advanced any sub*468stantial argument for the deprivation of jurisdiction of equity in this case. However, we note that the record is insufficient to allow a determination of the impact of Article III of the ‘Municipal Borrowing Law’ upon the jurisdiction of the Court of Common Pleas of Northampton County in this case. . . .
“The material questions were neither fully argued by the parties nor briefed by plaintiffs on appeal. Again, we note that we give no opinion at this time on these questions.
“Accordingly, we vacate the order of the lower court dismissing plaintiffs’ petition for want of jurisdiction and remand the case for such proceedings as are necessary.”4
I am unable to find any support — factual, statutory, or decisional — for the conclusions of the majority. Nor are they, in any sense, decisional or helpful in so far as the determination of this controversy is concerned. Vacating the order below and remanding “the case for such proceedings as are necessary” furnishes neither guide nor direction to the trial court or to the litigants. I fail to see why and in what respect the present record is not wholly satisfactory, just as the court below, with agreement of the parties, determined it was.
I am at a loss to understand how the instant record will be improved by remand and further delay. The just, proper and expeditious determination of this dispute will not be aided nor advanced by remand “for such proceedings as are necessary” — particularly since the litigants have not suggested any necessity, nor has the majority spelled out or indicated what may be “necessary”.
I dissent and would affirm the court below.
Mr. Chief Justice Bell joins in this opinion.

 Act of March 10, 1949, P. L. 30, §254, 24 P.S. §2-254.


 Act of June 25, 1941, P. L. 159, §205(g), as amended, 53 P.S. §6205(g). Quoted in the majority opinion.


 From the opinion of the court below.


 From the opinion of the majority.